EXHIBIT 10.16
MONSANTO COMPANY DEFERRED PAYMENT PLAN
AMENDED AND RESTATED AS OF DECEMBER 8, 2008
          1. NAME OF PLAN. This plan shall be known as the “The Monsanto Company
Deferred Payment Plan” and is hereinafter referred to as this “Plan.”
          2. PURPOSES OF PLAN. The purposes of this Plan are to enable Monsanto
Company, a Delaware corporation (the “Company”), and its Subsidiaries to retain
qualified individuals to serve as employees by providing a means for them to
elect to defer payment of certain compensation on a pre-tax basis.
          3. EFFECTIVE DATE. This Plan was originally effective September 1,
2000. An amended and restated Plan was effective as of January 1, 2004. The
December 8, 2008 restatement of the Plan is intended to comply with the
requirements of Code Section 409A with respect to amounts credited to Account
Balances under the Plan after December 31, 2004, and unpaid as of the
December 8, 2008, amendment and restatement. The Plan was operated in good faith
compliance with Code Section 409A with respect to amounts credited to Account
Balances after December 31, 2004, and distributed before the December 8, 2008,
amendment and restatement. Amounts credited to Account Balances prior to 2005,
along with earnings on such amounts within the meaning of Section 409A, are
subject to the terms of the plan in effect at that time. Attached as Appendix A
is the Plan document applicable to amounts credited to Account Balances prior to
2005.
          4. DEFINITIONS. The following terms shall have the meanings set forth
below:
          “Act” means the Securities Exchange Act of 1934.
          “Beneficiaries” has the meaning set forth in Section 8.
          “Beneficiary Designation” has the meaning set forth in Section 8.
          “Board” means the Board of Directors of the Company.
          “Cash Account” means that portion of the Deferral Account that is
credited monthly with interest credits at the Interest Rate.
          “Committee” means the People Committee or the Internal People
Committee, as the context may require, as more fully set forth in Section 9.
          “Company” has the meaning set forth in Section 2.
          “Daily Closing Price” means, for any given date, the last reported
per-share sales price for a Share during normal business hours on the New York
Stock Exchange (“NYSE”) for the immediately preceding trading date, as reported
by The Wall Street Journal. Effective December 8, 2008, Daily Closing Price
means, for any given date, the last reported per-share sales price for a Share
during normal business hours on the NYSE for that date, or if the Shares were
not traded on

 



--------------------------------------------------------------------------------



 



the NYSE for that date, then on the most recent preceding date on which the
Shares were traded, as reported by the official website of the NYSE.
          “Date Certain” has the meaning set forth in Section 7(a).
          “Date Certain Election” has the meaning set forth in Section 7(a).
          “Deferral Account” means a bookkeeping account maintained by the
Company for a Participant in accordance with Section 6, representing the amount
the Participant is entitled to receive pursuant to this Plan. The “Deferral
Account” is made up of both a “Cash Account” and a “Stock Unit Account.”
          “Deferral Election” means an election by a Participant to defer some
or all of his or her Eligible Compensation under this Plan.
          “Deferred Compensation” means any Eligible Compensation that a
Participant elects to defer in accordance with this Plan.
          “Delivery Election” means an election by a Participant as to the time
or times at which the balance in his or her Deferral Account will be distributed
to the Participant.
          “Eligible Compensation” means such portion or categories of the cash
compensation payable to an Eligible Employee by the Company or any of its
Subsidiaries under the Company’s Annual Incentive Plan or other cash
compensation as the Company shall determine from time to time; provided, that
Eligible Compensation shall exclude the amount necessary to satisfy the tax
withholding obligations of the Company and its Subsidiaries with respect to
Deferred Compensation pursuant to Section 7(e)(ii), if such obligation is not
otherwise satisfied by the Eligible Employee.
          “Eligible Employee” means an employee of the Company or any of its
Subsidiaries who (i) is designated by the Company as having an M05
classification or above and is a either a citizen of the United States residing
in the United States or an employee permanently assigned to the United States or
(ii) is designated by the Committee as an Eligible Employee. Notwithstanding the
foregoing, the Committee may from time to time determine to exclude any such
individual from the definition of “Eligible Employee”.
          “Employer” means Monsanto Company or the Subsidiary for whom an
Eligible Employee performs services.
          “EBPC” means the Employee Benefits Plans Committee of the Company or,
to the extent necessary or appropriate in view of Sections 16(a) and 16(b) of
the Securities Exchange Act of 1934, the People Committee.
          “Executive Participant” means a Participant who is subject to the
Company’s Stock Ownership Requirements.
          “Fair Market Value” means, for any given date, the average of the
highest and lowest per-share sales prices for Shares during normal business
hours on the NYSE for the immediately

 



--------------------------------------------------------------------------------



 



preceding trading date, as reported by such source as the Committee may select.
Effective December 8, 2008, Fair Market Value means, for any given date, the
closing per-share sales price for Shares on the NYSE for that date, or if the
Shares were not traded on the NYSE for that date, then on the most recent
preceding date on which the Shares were traded, as reported by the official
website of the NYSE.
          “Internal People Committee” means the Monsanto Company Internal People
Committee.
          “Interest Rate” for a calendar year means the average Moody’s Baa Bond
Index Rate in effect during the prior calendar year, or such other rate as may
specified by the People Committee from time to time.
          “Matching Contribution Equivalents” means an amount equivalent to that
portion of the benefit which would have been payable to or contributed on behalf
of a Participant by the Company under the provisions of the Monsanto Company
Savings and Investment Plan or the Monsanto Company ERISA Parity Savings and
Investment Plan, as the case may be, but for a Participant’s election to defer
all or a portion of his Eligible Compensation attributable to the Annual
Incentive Plan under this Plan.
          “NYSE” means the New York Stock Exchange.
          “Participant” means each Eligible Employee who has made a Deferral
Election.
          “Payment Date” for any particular Deferred Compensation means the date
it would otherwise have been paid, if it had not been subject to a Deferral
Election.
          “People Committee” means the People and Compensation Committee of the
Board or its delegate (to the extent appropriate in view of Sections 16(a) and
16(b) of the Act).
          “Plan” has the meaning set forth in Section 1.
          “Retirement” means a Participant’s Termination of Employment after
having attained age 55 and performed services through the fifth anniversary of
the Participant’s date of hire; provided, however, that with respect to
Terminations of Employment prior to December 8, 2008, the term meant Termination
of Employment after having attained age 50.
          “Retirement Election” has the meaning set forth in Section 7(a).
          “Section” means a section of this Plan.
          “Share” means a share of the Company’s common stock, $.01 par value.
          “Stock Ownership Requirements” means the Monsanto Company Executive
and Director Stock Ownership Requirements as the same may be amended from time
to time.
          “Stock Unit” means a hypothetical credit representing one Share.

 



--------------------------------------------------------------------------------



 



          “Stock Unit Account” means that portion of the Deferral Account that
is measured by the performance of Shares.
          “Subsidiary” means (i) any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise that would be treated
as a single employer with the Company under Code Section 414(b) or (c).
          “Termination Date” for a Participant means the date such Participant
experiences a Termination of Employment for any reason.
          “Termination of Employment” shall mean a separation from service as
defined under Code Section 409A and Treas. Reg. § 1.409A-1(h) (or any successor
provision). For this purpose, a Participant shall have a Termination of
Employment if the Participant ceases to be an employee of his Employer and all
persons with whom the Employer shall be considered a single employer under Code
Section 414(b) or (c) (the “Employer Group”). A Participant shall have a
Termination of Employment if it is reasonably anticipated that no further
services shall be performed by the Participant for the Employer Group, or that
the level of services the Participant shall perform shall permanently decrease
to no more than 20 percent of the average level of services performed by the
Participant over the immediately preceding 36-month period (or the Participant’s
full period of service, if the Participant has been performing services for less
than 36 months).
          “United States” means the fifty states of the United States of
America.
          5. DEFERRAL ELECTIONS. Each Eligible Employee shall be permitted to
elect to participate in this Plan by making a Deferral Election in accordance
with such procedures and subject to such limitations as may be established,
consistent with Code Section 409A, by the Company from time to time. When making
a Deferral Election, a Participant must elect in writing, upon a form provided
by the Company, whether the Deferred Compensation subject to the Deferral
Election will be credited to the Participant’s Cash Account or the Participant’s
Stock Unit Account, or a combination of both, and must make a Delivery Election
applicable to that Deferred Compensation in accordance with Section 7. A
Deferral Election shall be made and shall become irrevocable no later than
December 31 of the year prior to the year in which it applies or at such other
time as may be determined by the Company consistent with Code Section 409A. If
an Eligible Employee makes a Deferral Election but fails to elect whether the
Deferred Compensation subject to the Deferral Election shall be credited to the
Participant’s Cash Account and/or Stock Unit Account, such Deferred Compensation
shall be credited to the Participant’s Cash Account. A Deferral Election under
this Section 5 cannot be changed or revoked after the last date of the period
prescribed for making such Deferral Election
          6. DEFERRAL ACCOUNTS.
               (a) In General. The Company shall maintain a Deferral Account for
each Participant, which shall be subdivided into a Cash Account and a Stock Unit
Account. Each such Account shall be credited as of the relevant Payment Date
with the amounts of all Deferred Compensation. Each Participant’s Deferral
Account shall be reduced by the amounts of all distributions as and when they
are made pursuant to Section 7.

 



--------------------------------------------------------------------------------



 



               (b) Cash Account. Each Participant’s Cash Account shall be
credited monthly with interest equivalents on the balance therein at the
Interest Rate, as in effect from time to time.
               (c) Stock Unit Account. Whenever Deferred Compensation is
credited to a Participant’s Stock Unit Account, such Deferred Compensation shall
be converted to a number of Stock Units equal to the amount of such Deferred
Compensation divided by the average of the Fair Market Value of one Share for
each of the ten consecutive trading days ending on the trading day immediately
preceding the Payment Date. Whenever an ordinary cash dividend is paid, the Cash
Account of each Participant who has a Stock Unit Account shall be credited with
an amount of cash equal to (i) the number of Stock Units in the Participant’s
Stock Unit Account as of the record date of the dividend or other distribution
multiplied by (ii) the per-share cash amount of such dividend.
               (d) Investment Election. The Company shall establish rules and
procedures to allow each Participant to elect, during an annual election period
that shall be specified from time to time by the Company, to have amounts
credited to his or her Cash Account moved to his or her Stock Unit Account and
vice versa. Notwithstanding the foregoing, an Executive Participant must receive
prior written approval from both the Chief Executive Officer and General Counsel
of the Company to transfer deferred amounts from his or her Stock Unit Account
to his or her Cash Account if such transfer would decrease the Executive
Participant’s ownership level below the Company’s Stock Ownership Requirements;
provided, that if the Executive Participant in question is the Chief Executive
Officer or the General Counsel, the Executive Participant must receive the prior
written approval to make such transfer from the Chief Financial Officer of the
Company as well as that of the General Counsel or the Chief Executive Officer,
as applicable.
               (e) Matching Contribution Equivalents. A Participant’s Deferral
Account shall be credited with Matching Contribution Equivalents to the extent
such Participant’s Deferred Compensation which relates to Eligible Compensation
payable under the Annual Incentive Plan would have been eligible for a Company
matching contribution under the Monsanto Company Savings and Investment Plan or
the Monsanto Company ERISA Parity Savings and Investment Plan. Matching
Contribution Equivalents shall be credited, as of the date the relevant matching
contribution would have been paid to the trustee under the Monsanto Company
Savings and Investment Plan or the Monsanto Company ERISA Parity Savings and
Investment Plan, as applicable, to the Participant’s Cash Account or Stock Unit
Account, or a combination thereof, in accordance with the manner in which the
Deferred Compensation to which it relates is credited in accordance with
Section 5.
               (f) No Fractional Shares. Notwithstanding any other provision of
this Plan, only full Stock Units may be credited to a Participant’s Stock Unit
Account, and any amounts that would otherwise be credited as a fractional Stock
Unit shall instead be credited to (or remain in) the Participant’s Cash Account.
          7. DISTRIBUTIONS OF ACCOUNT BALANCES.
               (a) Delivery Elections.
               (i) Timing of Deliveries. Each time a Participant makes an
election to defer Eligible Compensation, he or she shall be provided the
opportunity to

 



--------------------------------------------------------------------------------



 



make a Delivery Election in accordance with procedures established by the
Company, consistent with Code Section 409A. A Delivery Election shall be made
and shall become irrevocable at the same time as a Deferral Election under
Section 5. Each such Delivery Election shall specify whether it is a Retirement
Election or a Date Certain Election, which will determine (except to the extent
otherwise set forth in this Section 7) the time or times at which the Deferred
Compensation to which it relates, together with the interest and/or dividend
equivalents credited thereto, shall be delivered. A “Retirement Election” means
an election to have such delivery occur following the Participant’s Retirement,
as more fully described below. Each Retirement Election shall also specify
whether deliveries pursuant to such Delivery Election shall be made in a lump
sum or in monthly installments over a period of years as long as ten years, and
whether such lump sum shall be paid, or such installments shall begin, during
the next following January or July that is at least six month after the
Participant’s Termination Date on account of his or her Retirement or any
subsequent January. A “Date Certain Election” means an election to have such
delivery occur in a specified month and year (the applicable “Date Certain”),
which must be later than the date on which the Deferred Compensation that is
deferred would have been paid in full if no Deferral Election had been made.
Payments of amounts subject to a Date Certain Election shall be made as soon as
practicable after the date specified, and in all events by the later of (i) the
end of the year in which the specified date falls and (ii) two and one-half
months following the beginning of the month specified. A Delivery Election under
this Section 7(a)(i) cannot be changed or revoked after the last date of the
period prescribed for making a Deferral Election under Section 5.
               (ii) Form of Deliveries. A Participant who becomes entitled to
receive delivery of his or her Stock Unit Account pursuant to a Date Certain
Election or a Retirement Election shall be permitted to elect, in connection
with such delivery, and in accordance with procedures established by the
Company, consistent with Code Section 409A, to take such delivery (A) in the
form of Shares equal to the number of Stock Units in the Participant’s Stock
Unit Account, or (B) in the form of a cash payment equal to the number of Stock
Units in the Participant’s Stock Unit Account multiplied by the Daily Closing
Price of one Share as of (I) in the case of delivery pursuant to a Retirement
Election, the Termination Date, and (II) in the case of delivery pursuant to a
Date Certain Election, the applicable Date Certain. If the Participant fails to
make such an election, any delivery pursuant to a Date Certain Election shall be
made in the form of Shares and any delivery pursuant to a Retirement Election
shall be made in cash. Deliveries from a Cash Account, deliveries upon the death
of the Participant, and deliveries upon Termination of Employment other than a
Retirement shall always be made in cash (with any Stock Units being converted to
a cash equivalent based on the Daily Closing Price of Shares on the
Participant’s Termination Date or date of death, as applicable). In the case of
cash payments pursuant to a Retirement Election, the Participant shall also
receive interest equivalents on the amount of each cash payment at the
applicable Interest Rate from the Termination Date through the date of payment.
               (b) Payment of Accounts. Any portion of a Participant’s Deferral
Account as to which a Date Certain Election is in effect shall be paid in
accordance with such Date Certain Election; provided, however, if the
Participant’s Termination Date occurs before the applicable Date Certain, such
amount shall be paid in a lump sum during the next following January 1 or July 1
that is at least six months following the Participant’s Termination Date. Upon a

 



--------------------------------------------------------------------------------



 



Participant’s Retirement, any portion of his or her Deferral Account as to which
a Retirement Election is in effect shall be paid in accordance with Section 7(a)
above relating to any such Retirement Election, and the remaining balance (if
any) of his or her Deferral Account shall be paid in a single lump sum in cash
during the next following January 1 or July 1 that is at least six months
following the Participant’s Termination Date. Upon a Participant’s Termination
of Employment other than a Retirement, the entire balance of his or her Deferral
Account (whether subject to a Retirement Election or a Date Certain Election)
shall be paid in a single lump sum, in cash, during the next following January 1
or July 1 that is at least six months following the Termination Date.
               (c) Death of Participant. Notwithstanding anything in this Plan
to the contrary, if a Participant dies before his or her entire Deferral Account
has been paid, the remaining balance thereof shall be paid to his or her
Beneficiaries as soon as practicable, but in no event more than 90 days
following, the Participant’s death in cash (with any Stock Units being converted
to a cash equivalent based on the Daily Closing Price on the Participant’s date
of death).
               (d) Hardship Withdrawals. Upon the written request of a
Participant or a Participant’s legal representative, the Committee may (but
shall not be required to) distribute, in the form of a cash payment, all or a
portion of the Participant’s Deferral Account, to the extent it determines to be
necessary to alleviate a severe financial hardship to the Participant as a
result of the illness or accidental injury of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Section 152(b)(1), (b)(2),
or (d)(1)(B)), a casualty loss of property not fully covered by insurance, or
other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Notwithstanding any other
provision of this Plan, (A) before making a distribution pursuant to this
Section 7(d), the Committee shall first cancel any outstanding Deferral Election
that the Participant has made with respect to Eligible Compensation for which
the Payment Date has not yet occurred, and shall take such cancellation into
account in determining whether and to what extent to make a such a distribution,
and (B) a Participant who receives such a distribution shall not be permitted to
make another Deferral Election until at least one year has elapsed from the date
of such distribution. To the extent any cash payment needed for a hardship
withdrawal is derived from a Participant’s Stock Unit Account, the value of the
Stock Units in the Participant’s Stock Unit Account shall be determined based
upon the Daily Closing Price as of the date the Committee grants the hardship
withdrawal request. The determination of whether a Participant is entitled to a
hardship withdrawal and the amount of the withdrawal permitted shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(3) (or any successor provision). No
hardship withdrawal shall be distributed during the period beginning with the
Participant’s Termination Date and ending with the first day of the seventh
month following the Participant’s Termination Date.
               (e) Early Payment of Benefits. The Committee may authorize early
payment of all or a portion of a Participant’s Deferral Account to the extent
permitted by Treas. Reg. § 1.409A-3(j)(4) (or any successor provision). Without
limitation, payment may be accelerated:
                    (i) To the extent necessary to fulfill a domestic relations
order (as defined in Code Section 414(p)(1)(B));
                    (ii) To pay any Federal Insurance Contributions Act
(FICA) tax imposed on compensation deferred under the Plan, to pay any federal,
state, local, or foreign income tax imposed as a result of payment of the FICA
tax amount, and to pay the additional income tax

 



--------------------------------------------------------------------------------



 



attributable to the pyramiding wages and taxes. The total payment may not exceed
the aggregate FICA tax amount and the income tax withholding related to such
FICA tax amount; or
                    (iii) If the Plan fails to meet the requirements of Code
Section 409A. The payment under this Section 7(e)(iii) may not exceed the amount
required to be included in income as a result of such failure.
               (f) Reemployment. If a Participant who is receiving payments on
account of Termination of Employment pursuant to Section 7 is reemployed by an
Employer prior to the complete distribution of his or her Deferral Account,
payment shall be made to the Participant at the scheduled time or times without
regard to the Participant’s reemployment. If the Participant is an Eligible
Employee on reemployment or becomes an Eligible Employee after reemployment, the
Participant shall be entitled to make Deferral Elections and a new Deferral
Account shall be established reflecting post-reemployment amounts to which the
Participant is entitled.
          8. BENEFICIARIES. Participants shall be provided with the opportunity
to designate, in accordance with such procedures and subject to such limitations
as may be established by the Company from time to time, the person or persons
(“Beneficiaries”) who will receive distributions of his or her interests in this
Plan upon the death of the Participant (a “Beneficiary Designation”). Once made,
a Beneficiary Designation may be superseded by another Beneficiary Designation.
In the case of multiple Beneficiary Designations, the most recent valid
Beneficiary Designation in effect as of the date of death shall be controlling.
If a Participant does not have a valid Beneficiary Designation in effect as of
the date of his or her death, his or her Beneficiary shall be his or her estate.
          9. ADMINISTRATION; AMENDMENT AND TERMINATION.
               (a) The Company shall have full authority to establish, amend and
rescind rules and regulations relating to this Plan and administer this Plan
with respect to all Participants, generally. Unless otherwise set forth to the
contrary herein, this Plan and the rules and regulations hereunder shall be
construed and interpreted by the Internal People Committee, or, to the extent
necessary or appropriate in view of Sections 16(a) and 16(b) of the Act by the
People Committee. The Company or Committee, as appropriate, may delegate any of
its authority, duties and responsibilities under this Plan to any other person,
including any third party administrator selected by the Company. Any such
delegation shall be in writing and shall specify the identity of the delegate
and the responsibilities delegated to such person.
               (b) The Committee or its delegate may from time to time make such
amendments to this Plan as it may deem proper and in the best interest of the
Company, and it may terminate this Plan at any time; provided, that no such
amendment or termination shall, without the consent of the affected Participant,
reduce the amounts that have credited to any Deferral Account before such
amendment or termination is approved by the People Committee or accelerate or
delay the payment of such amounts. Any changes hereunder to the timing of
payment of such amounts shall be in accordance with Code section 409A.
               (c) Notwithstanding any other provision of this Plan, subject to
the requirements of Code section 409A, the Committee may make such amendments to
this Plan, to any

 



--------------------------------------------------------------------------------



 



procedures established under this Plan, and to any Deferral Election or Delivery
Election hereunder, as it may determine to be necessary to comply with any
applicable law, regulation or requirement, including without limitation wage
controls or guidelines. Such amendments need not apply uniformly to all
Participants.
          10. CLAIMS PROCEDURES.
               (a) Filing a Claim. Each individual who claims to be eligible for
benefits under the Plan (a “Claimant”) may submit a written claim for benefits
(a “Claim”) to the EBPC where the individual believes a benefit to which such
individual is eligible has not been provided under the Plan. A Claim must be set
forth in writing on a form provided or otherwise approved by the EBPC and must
be submitted to the EBPC.
               (b) Review of Claim. The EBPC shall evaluate each properly filed
Claim and notify the Claimant of the approval or denial of the Claim within
90 days after the EBPC receives the Claim, unless special circumstances require
an extension of time for processing the Claim. If an extension of time for
processing the Claim is required, the EBPC shall provide the Claimant with
written notice of the extension before the expiration of the initial 90-day
period, specifying the circumstances requiring an extension and the date by
which a final decision will be reached (which date shall not be later than
180 days after the date on which the EBPC received the claim).
               (c) Notice of Claim Denial. If a Claim is denied in whole or in
part, the EBPC shall provide the Claimant with a written notice setting forth
(i) the specific reasons for the denial, (ii) references to pertinent Plan
provisions upon which the denial is based, (iii) a description of any additional
material or information needed and an explanation of why such material or
information is necessary, and (iv) the Claimant’s right to seek review of the
denial pursuant to subsection (d) below.
               (d) Review of Claim Denial. If a Claim is denied, in whole or in
part, the Claimant shall have the right to (i) request that the EBPC review the
denial, (ii) review pertinent documents, and (iii) submit issues and comments in
writing, provided that the Claimant files a written request for review with the
EBPC within 60 days after the date on which the Claimant received written notice
from the EBPC of the denial. Within 60 days after the EBPC receives a properly
filed request for review, the EBPC shall conduct such review and advise the
Claimant in writing of its decision on review, unless special circumstances
require an extension of time for conducting the review. If an extension of time
for conducting the review is required, the EBPC shall provide the Claimant with
written notice of the extension before the expiration of the initial 60-day
period, specifying the circumstances requiring an extension and the date by
which such review shall be completed (which date shall not be later than
120 days after the date on which the EBPC received the request for review). The
EBPC shall inform the Claimant of its decision on review in a written notice,
setting forth the specific reason(s) for the decision and reference to Plan
provisions upon which the decision is based and other required information. A
decision on review shall be final and binding on all persons for all purposes.
               (e) Procedures Control. No Claimant or other individual may file
any claim for benefits or request a review of a denial of any claim unless such
person follows the provisions and timeframes of this Section. A Claimant or
other individual shall not be entitled to

 



--------------------------------------------------------------------------------



 



bring any action in any court unless such person has exhausted such person’s
rights under this Section by timely submitting a Claim and requesting a review
of a decision with respect to such Claim.
               (f) Compliance with Code Section 409A. Any claim for benefits
under this Plan must be made by the Claimant no later than the time prescribed
by Treas. Reg. § 1.409A-3(g) (or any successor provision). If a Claimant’s claim
or appeal is approved, any resulting payment of benefits will be made no later
than the time prescribed for payment of benefits by Treas. Reg. § 1.409A-3(g)
(or any successor provision).
          11. MISCELLANEOUS.
               (a) Nothing contained in this Plan, or in any election form,
booklet, summary plan description, prospectus or other document relating to,
describing or referring to this Plan, shall be deemed to confer on any Eligible
Employee or Participant the right to continue as an employee of the Company or
any of its Subsidiaries, or affect the right of the Company and its Subsidiaries
to terminate the employment of any such person for any reason.
               (b) The Company shall have the right to withhold from all
payments pursuant to this Plan all taxes required by applicable law to be
withheld. Without limiting the generality of the foregoing, the Committee shall
establish procedures for implementing such withholding by the withholding of
Shares that are otherwise distributable pursuant to this Plan. Taxes required by
law to be withheld in the year of vesting shall be collected from the
Participant in the year of vesting. The Company is authorized to satisfy any tax
withholding in the year of vesting by deducting such taxes from any other
compensation due the Participant, collecting from the Participant cash or a
certified check, or through reduction of the Deferral Account in accordance with
Section 7(e)(ii).
               (c) This Plan and any actions taken hereunder shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the application of the conflicts of laws provisions thereof. Titles
and headings to Sections are for purposes of reference only, and shall in no way
limit, define or otherwise affect the meaning or interpretation of this Plan.
               (d) It is presently intended that this Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of amounts
credited to Deferral Accounts under this Plan, and Participants shall at all
times be general creditors of the Company with respect to such amounts.
               (e) The rights and obligations under this Plan and any related
documents shall inure to the benefit of, and shall be binding upon, the Company,
its successors and assigns, and the Participants and their Beneficiaries. Except
as provided in Section 7(c) hereof regarding the death of a Participant, no
bonus commitment, unpaid bonus award or any amount deferred shall be pledged or
transferred. If any Participant makes such a pledge or transfer in violation of
this Plan, any obligation of the Company under this Plan to that Participant
shall terminate.

 



--------------------------------------------------------------------------------



 



               (f) The costs and expenses of administering this Plan shall be
borne by the Company, and shall not be charged to any Deferral Account or to any
Participant or Beneficiary.
               (g) In the event of any extraordinary or non-cash dividend, any
change in corporate capitalization such as a stock split, any corporate
transaction such as a merger, consolidation, separation, spin off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of reorganization in
Section 368 of the Code), or any partial or complete liquidation of the Company,
then notwithstanding any other provision of this Incentive Plan, the People
Committee may (1) make appropriate substitution or adjustments in the number and
kind of Shares represented by Stock Unit Accounts, (2) substitute securities of
another entity for the Shares represented by Stock Unit Accounts, (3) convert
Stock Unit Accounts to Cash Accounts based upon the value of the Shares as of a
date determined by the People Committee, (4) credit appropriate dividend
equivalent or similar amounts to Cash Accounts or Stock Unit Accounts, and/or
(5) make such other equitable substitutions, adjustments and/or amendments to
Stock Unit Accounts, Cash Accounts and this Plan as it may determine to be
appropriate and consistent with Code Section 409A.
               (h) This Plan is intended to comply with Code Section 409A and
shall be administered and construed consistent with Code Section 409A.

 



--------------------------------------------------------------------------------



 



APPENDIX A
MONSANTO COMPANY DEFERRED PAYMENT PLAN
          1. NAME OF PLAN. This plan shall be known as the “The Monsanto Company
Deferred Payment Plan” and is hereinafter referred to as this “Plan.”
          2. PURPOSES OF PLAN. The purposes of this Plan are to enable Monsanto
Company, a Delaware corporation (the “Company”), and its Subsidiaries to retain
qualified individuals to serve as employees by providing a means for them to
elect to defer payment of certain compensation on a pre-tax basis.
          3. EFFECTIVE DATE. This Plan was originally effective September 1,
2000. This Plan as amended and restated shall be effective as of January 1, 2004
(the “Effective Date”).
          4. DEFINITIONS. The following terms shall have the meanings set forth
below:
          “Beneficiaries” has the meaning set forth in Section 8.
          “Beneficiary Designation” has the meaning set forth in Section 8.
          “Board” means the Board of Directors of the Company.
          “Cash Account” means that portion of the Deferral Account that is
credited monthly with interest credits at the Interest Rate.
          “Committee” means the People Committee or the Internal People
Committee, as the context may require, as more fully set forth in Section 9.
          “Company” has the meaning set forth in Section 2.
          “Daily Closing Price” means, for any given date, the last reported
per-share sales price for a Share during normal business hours on the New York
Stock Exchange for the immediately preceding trading date, as reported by The
Wall Street Journal.
          “Date Certain” has the meaning set forth in Section 7(a).
          “Date Certain Election” has the meaning set forth in Section 7(a).
          “Deferral Account” means a bookkeeping account maintained by the
Company for a Participant in accordance with Section 6, representing the amount
the Participant is entitled to receive pursuant to this Plan. The “Deferral
Account” is made up of both a “Cash Account” and a “Stock Unit Account.”
          “Deferral Election” means an election by a Participant to defer some
or all of his or her Eligible Compensation under this Plan.

 



--------------------------------------------------------------------------------



 



          “Deferred Compensation” means any Eligible Compensation that a
Participant elects to defer in accordance with this Plan.
          “Delivery Election” means an election by a Participant as to the time
or times at which the balance in his or her Deferral Account will be distributed
to the Participant.
          “Eligible Compensation” means such portion or categories of the cash
compensation payable to an Eligible Employee by the Company or any of its
Subsidiaries under the Company’s Annual Incentive Plan or other cash
compensation as the Committee shall determine from time to time; provided, that
Eligible Compensation shall exclude the amount necessary to satisfy the tax
withholding obligations of the Company and its Subsidiaries with respect to
Deferred Compensation if such obligation is not otherwise satisfied by the
Eligible Employee.
          “Eligible Employee” means an employee of the Company or any of its
Subsidiaries who (i) is designated by the Company as having an M05
classification or above and is a either a citizen of the United States residing
in the United States or an employee permanently assigned to the United States or
(ii) is designated by the Committee as an Eligible Employee. Notwithstanding the
foregoing, the Committee may from time to time determine to exclude any such
individual from the definition of “Eligible Employee”.
          “Executive Participant” means a Participant who is subject to the
Company’s Stock Ownership Requirements.
          “Fair Market Value” means, for any given date, the average of the
highest and lowest per-share sales prices for Shares during normal business
hours on the New York Stock Exchange for the immediately preceding trading date,
as reported by such source as the Committee may select.
          “Internal People Committee” means the Monsanto Company Internal People
Committee.
          “Interest Rate” for a calendar year means the average Moody’s Baa Bond
Index Rate in effect during the prior calendar year, or such other rate as may
specified by the People Committee from time to time.
          “Matching Contribution Equivalents” means an amount equivalent to that
portion of the benefit which would have been payable to or contributed on behalf
of a Participant by the Company under the provisions of the Monsanto Company
Savings and Investment Plan or the Monsanto Company ERISA Parity Savings and
Investment Plan, as the case may be, but for a Participant’s election to defer
all or a portion of his Eligible Compensation attributable to the Annual
Incentive Plan under this Plan.
          “Participant” means each Eligible Employee who has made a Deferral
Election and each employee of the Company and its Subsidiaries who made a Prior
Election and whose participation in the Prior Plan was transferred to this Plan.
          “Payment Date” for any particular Deferred Compensation means the date
it would otherwise have been paid, if it had not been subject to a Deferral
Election or a Prior Election, as applicable.

 



--------------------------------------------------------------------------------



 



          “People Committee” means the People and Compensation Committee of the
Board.
          “Plan” has the meaning set forth in Section 1.
          “Prior Election” means an election made by a Participant under the
Prior Plan to defer all or a portion of his or her compensation payable by
Pharmacia Corporation in accordance with the Prior Plan. Each Participant’s
deferral election in effect under the Prior Plan shall be deemed a valid
deferral election under this Plan and subject to the terms and conditions of
this Plan.
          “Prior Plan” means the Deferred Payment Plan maintained by Pharmacia
Corporation for any year prior to and including 2000.
          “Retirement” of a Participant means the Participant’s Termination of
Employment after the Participant has reached age 50.
          “Retirement Election” has the meaning set forth in Section 7(a).
          “Section” means a section of this Plan.
          “Share” means a share of the Company’s common stock, $.01 par value.
          “Stock Ownership Requirements” means the Monsanto Company Executive
and Director Stock Ownership Requirements as the same may be amended from time
to time.
          “Stock Unit” means a hypothetical credit representing one Share.
          “Stock Unit Account” means that portion of the Deferral Account that
is measured by the performance of Shares.
          “Subsidiary” means (i) any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise of which the Company
owns or controls, directly or indirectly, 50% or more of the outstanding shares
of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power, and (ii) any other entity
designated by the Committee as a Subsidiary.
          “Termination Date” for a Participant means the date such Participant
experiences a Termination of Employment for any reason.
          “Termination of Employment” of a Participant occurs when the
Participant is no longer either an employee of the Company or any of its
Subsidiaries, including without limitation because the entity that employs the
Participant has ceased to be a Subsidiary.
          “United States” means the fifty states of the United States of America
          5. DEFERRAL ELECTIONS. Each Eligible Employee shall be permitted to
elect to participate in this Plan by making a Deferral Election in accordance
with such procedures and subject to such limitations as may be established by
the Committee from time to time. When making a Deferral Election, a Participant
must elect in writing, upon a form provided by the

 



--------------------------------------------------------------------------------



 



Committee or its delegate, whether the Deferred Compensation subject to the
Deferral Election will be credited to the Participant’s Cash Account or the
Participant’s Stock Unit Account, or a combination of both, and must make a
Delivery Election applicable to that Deferred Compensation in accordance with
Section 7. If an Eligible Employee makes a Deferral Election but fails to elect
whether the Deferred Compensation subject to the Deferral Election shall be
credited to the Participant’s Cash Account and/or Stock Unit Account, such
Deferred Compensation shall be credited to the Participant’s Cash Account.
          6. DEFERRAL ACCOUNTS.
               (a) In General. The Company shall maintain a Deferral Account for
each Participant, which shall be subdivided into a Cash Account and a Stock Unit
Account; provided, that the balance of each Participant’s Deferral Account as of
the Effective Date shall be considered to be invested in the Cash Account. Each
such Account shall be credited as of the relevant Payment Date with the amounts
of all Deferred Compensation, including to the extent applicable Deferred
Compensation pursuant to a Prior Election. Each Participant’s Deferral Account
shall be reduced by the amounts of all distributions as and when they are made
pursuant to Section 7.
               (b) Cash Account. Each Participant’s Cash Account shall be
credited monthly with interest equivalents on the balance therein at the
Interest Rate, as in effect from time to time.
               (c) Stock Unit Account. Whenever Deferred Compensation is
credited to a Participant’s Stock Unit Account, such Deferred Compensation shall
be converted to a number of Stock Units equal to the amount of such Deferred
Compensation divided by the average of the Fair Market Value of one Share for
each of the ten consecutive trading days ending on the trading day immediately
preceding the Payment Date. Whenever an ordinary cash dividend is paid, the Cash
Account of each Participant who has a Stock Unit Account shall be credited with
an amount of cash equal to (i) the number of Stock Units in the Participant’s
Stock Unit Account as of the record date of the dividend or other distribution
multiplied by (ii) the per-share cash amount of such dividend.
               (d) Investment Election. The Committee shall establish rules and
procedures to allow each Participant to elect, during an annual election period
that shall be specified from time to time by the Committee, to have amounts
credited to his or her Cash Account moved to his or her Stock Unit Account and
vice versa. Notwithstanding the foregoing, an Executive Participant must receive
prior written approval from both the Chief Executive Officer and General Counsel
of the Company to transfer deferred amounts from his or her Stock Unit Account
to his or her Cash Account if such transfer would decrease the Executive
Participant’s ownership level below the Company’s Stock Ownership Requirements;
provided, that if the Executive Participant in question is the Chief Executive
Officer or the General Counsel, the Executive Participant must receive the prior
written approval to make such transfer from the Chief Financial Officer of the
Company as well as that of the General Counsel or the Chief Executive Officer,
as applicable.
               (e) Matching Contribution Equivalents. A Participant’s Deferral
Account shall be credited with Matching Contribution Equivalents to the extent
such Participant’s Deferred Compensation which relates to Eligible Compensation
payable under the Annual Incentive Plan would have been eligible for a Company
matching contribution under the Monsanto Company

 



--------------------------------------------------------------------------------



 



Savings and Investment Plan or the Monsanto Company ERISA Parity Savings and
Investment Plan. Matching Contribution Equivalents shall be credited, as of the
date the relevant matching contribution would have been paid to the trustee
under the Monsanto Company Savings and Investment Plan or the Monsanto Company
ERISA Parity Savings and Investment Plan, as applicable, to the Participant’s
Cash Account or Stock Unit Account, or a combination thereof, in accordance with
the manner in which the Deferred Compensation to which it relates is credited in
accordance with Section 5.
               (f) No Fractional Shares. Notwithstanding any other provision of
this Plan, only full Stock Units may be credited to a Participant’s Stock Unit
Account, and any amounts that would otherwise be credited as a fractional Stock
Unit shall instead be credited to (or remain in) the Participant’s Cash Account.
          7. DISTRIBUTIONS OF ACCOUNT BALANCES.
               (a) Delivery Elections.
               (i) Timing of Deliveries. Each time a Participant makes an
election to defer Eligible Compensation, he or she shall be provided the
opportunity to make a Delivery Election in accordance with procedures
established by the Committee. Each such Delivery Election shall specify whether
it is a Retirement Election or a Date Certain Election, which will determine
(except to the extent otherwise set forth in this Section 7) the time or times
at which the Deferred Compensation to which it relates, together with the
interest and/or dividend equivalents credited thereto, shall be delivered. A
“Retirement Election” means an election to have such delivery occur following
the Participant’s Retirement, as more fully described below. Each Retirement
Election shall also specify whether deliveries pursuant to such Delivery
Election shall be made in a lump sum or in installments, as more fully explained
below, and whether such lump sum shall be paid, or such installments shall
begin, during the January next following the date of the Participant’s
Termination Date on account of his or her Retirement or any subsequent January.
A “Date Certain Election” means an election to have such delivery occur as
promptly as practicable following a specified date (the applicable “Date
Certain”), which must be later than the date on which the Deferred Compensation
that is deferred would have been paid in full if no Deferral Election had been
made. Once made, Delivery Elections shall be irrevocable.
               (ii) Form of Deliveries. A Participant who becomes entitled to
receive delivery of his or her Stock Unit Account pursuant to a Date Certain
Election or a Retirement Election shall be permitted to elect, in connection
with such delivery, and in accordance with procedures established by the
Committee, to take such delivery (A) in the form of Shares equal to the number
of Stock Units in the Participant’s Stock Unit Account, or (B) in the form of a
cash payment equal to the number of Stock Units in the Participant’s Stock Unit
Account multiplied by the Daily Closing Price of one Share as of (I) in the case
of delivery pursuant to a Retirement Election, the Termination Date, and (II) in
the case of delivery pursuant to a Date Certain Election, the applicable Date
Certain. If the Participant fails to make such an election, any delivery
pursuant to a Date Certain Election shall be made in the form of Shares and any
delivery pursuant to a Retirement Election shall be made in cash. Deliveries
from a Cash Account, deliveries upon the death of the Participant,

 



--------------------------------------------------------------------------------



 



and deliveries upon Termination of Employment other than a Retirement shall
always be made in cash (with any Stock Units being converted to a cash
equivalent based on the Daily Closing Price of Shares on the Participant’s
Termination Date or date of death, as applicable). In the case of cash payments
pursuant to a Retirement Election, the Participant shall also receive interest
on the amount of each cash payment at the applicable Interest Rate from the
Termination Date through the date of payment.
               (iii) Amounts that are deferred under this Plan pursuant to a
Prior Election shall be treated as subject to a Retirement Election or a Date
Certain Election, as specified in the Prior Election.
               (b) Payment of Accounts. Any portion of a Participant’s Deferral
Account as to which a Date Certain Election is in effect shall be paid in
accordance with such Date Certain Election, unless the Participant’s Termination
Date occurs before the applicable Date Certain. Upon a Participant’s Retirement,
any portion of his or her Deferral Account as to which a Retirement Election is
in effect shall be paid in accordance Section 7(a) above relating to any such
Retirement Election, and the remaining balance (if any) of his or her Deferral
Account shall be paid in a single lump sum in cash as soon as reasonably
practicable following the Termination Date. Upon a Participant’s Termination of
Employment other than a Retirement, the entire balance of his or her Deferral
Account (whether subject to a Retirement Election or a Date Certain Election)
shall be paid in a single lump sum, in cash, as soon as reasonably practicable
following the Termination Date.
               (c) Death of Participant. Notwithstanding anything in this Plan
to the contrary, if a Participant dies before his or her entire Deferral Account
has been paid, the remaining balance thereof shall be paid to his or her
Beneficiaries as soon as practicable in cash (with any Stock Units being
converted to a cash equivalent based on the Daily Closing Price on the
Participant’s date of death).
               (d) Hardship Withdrawals. Upon the written request of a
Participant or a Participant’s legal representative, the Committee may (but
shall not be required to) distribute, in the form of a cash payment, all or a
portion of the Participant’s Deferral Account, to the extent it determines to be
necessary (i) to alleviate an unforeseeable financial hardship to the
Participant as a result of the illness or accidental injury of the Participant
or a dependent of the Participant, a casualty loss of property not fully covered
by insurance, or other similar financial hardship caused by unforeseeable
circumstances beyond the control of the Participant or (ii) as a result of the
Participant’s total and permanent disability. Notwithstanding any other
provision of this Plan, (A) before making a distribution pursuant to this
Section 7(d), the Committee shall first cancel any outstanding Deferral Election
that the Participant has made with respect to Eligible Compensation for which
the Payment Date has not yet occurred, and shall take such cancellation into
account in determining whether and to what extent to make a such a distribution,
and (B) a Participant who receives such a distribution shall not be permitted to
make another Deferral Election until at least one year has elapsed from the date
of such distribution. To the extent any cash payment needed for a hardship
withdrawal is derived from a Participant’s Stock Unit Account, the value of the
Stock Units in the Participant’s Stock Unit Account shall be determined based
upon the Daily Closing Price as of the date the Committee grants the hardship
withdrawal request.

 



--------------------------------------------------------------------------------



 



          8. BENEFICIARIES. Participants shall be provided with the opportunity
to designate, in accordance with such procedures and subject to such limitations
as may be established by the Committee from time to time, the person or persons
(“Beneficiaries”) who will receive distributions of his or her interests in this
Plan upon the death of the Participant (a “Beneficiary Designation”). Once made,
a Beneficiary Designation may be superseded by another Beneficiary Designation.
In the case of multiple Beneficiary Designations, the most recent valid
Beneficiary Designation in effect as of the date of death shall be controlling.
If a Participant does not have a valid Beneficiary Designation in effect as of
the date of his or her death, his or her Beneficiary shall be his or her estate.
          9. ADMINISTRATION; AMENDMENT AND TERMINATION.
               (a) The Internal People Committee shall have full authority to
establish, amend and rescind rules and regulations relating to this Plan and
administer this Plan with respect to all Participants, generally. Unless
otherwise set forth to the contrary herein, this Plan and the rules and
regulations hereunder shall be construed and interpreted by the Internal People
Committee, or, to the extent necessary or appropriate in view of Sections 16(a)
and 16(b) of the Securities Exchange Act of 1934 by the People Committee. The
Committee may delegate any of its authority, duties and responsibilities under
this Plan to any other person. Any such delegation shall be in writing and shall
specify the identity of the delegate and the responsibilities delegated to such
person.
               (b) The People Committee may from time to time make such
amendments to this Plan as it may deem proper and in the best interest of the
Company, and it may terminate this Plan at any time; provided, that no such
amendment or termination shall, without the consent of the affected Participant,
reduce the amounts that have credited to any Deferral Account before such
amendment or termination is approved by the People Committee or accelerate or
delay the payment of such amounts.
               (c) Notwithstanding any other provision of this Plan, the
Committee may make such amendments to this Plan, to any procedures established
under this Plan, and to any Deferral Election or Delivery Election hereunder, as
it may determine to be necessary to comply with any applicable law, regulation
or requirement, including without limitation wage controls or guidelines. Such
amendments need not apply uniformly to all Participants.
          10. MISCELLANEOUS.
               (a) Nothing contained in this Plan, or in any election form,
booklet, summary plan description, prospectus or other document relating to,
describing or referring to this Plan, shall be deemed to confer on any Eligible
Employee or Participant the right to continue as an employee of the Company or
any of its Subsidiaries, or affect the right of the Company and its Subsidiaries
to terminate the employment of any such person for any reason.
               (b) The Company shall have the right to withhold from all
payments pursuant to this Plan all taxes required by applicable law to be
withheld. Without limiting the generality of the foregoing, the Committee shall
establish procedures for implementing such withholding by the withholding of
Shares that are otherwise distributable pursuant to this Plan.

 



--------------------------------------------------------------------------------



 



               (c) This Plan and any actions taken hereunder shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the application of the conflicts of laws provisions thereof. Titles
and headings to Sections are for purposes of reference only, and shall in no way
limit, define or otherwise affect the meaning or interpretation of this Plan.
               (d) It is presently intended that this Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of amounts
credited to Deferral Accounts under this Plan, and Participants shall at all
times be general creditors of the Company with respect to such amounts.
               (e) The rights and obligations under this Plan and any related
documents shall inure to the benefit of, and shall be binding upon, the Company,
its successors and assigns, and the Participants and their Beneficiaries. Except
as provided in Section 7(c) hereof regarding the death of a Participant, no
bonus commitment, unpaid bonus award or any amount deferred shall be pledged or
transferred. If any Participant makes such a pledge or transfer in violation of
this Plan, any obligation of the Company under this Plan to that Participant
shall terminate.
               (f) The costs and expenses of administering this Plan shall be
borne by the Company, and shall not be charged to any Deferral Account or to any
Participant or Beneficiary.
               (g) In the event of any extraordinary or non-cash dividend, any
change in corporate capitalization such as a stock split, any corporate
transaction such as a merger, consolidation, separation, spin off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of reorganization in
Section 368 of the Code), or any partial or complete liquidation of the Company,
then notwithstanding any other provision of this Incentive Plan, the People
Committee may (1) make appropriate substitution or adjustments in the number and
kind of Shares represented by Stock Unit Accounts, (2) substitute securities of
another entity for the Shares represented by Stock Unit Accounts, (3) convert
Stock Unit Accounts to Cash Accounts based upon the value of the Shares as of a
date determined by the People Committee, (4) credit appropriate dividend
equivalent or similar amounts to Cash Accounts or Stock Unit Accounts, and/or
(5) make such other equitable substitutions, adjustments and/or amendments to
Stock Unit Accounts, Cash Accounts and this Plan as it may determine to be
appropriate.

 